Citation Nr: 1815557	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left ear hearing loss disability and, if so, whether service connection is warranted for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With regard to the characterization of the appeal, regardless of any agency of original jurisdiction (AOJ) determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue on appeal has been recharacterized as set forth on the title page.


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; he did not appeal that decision.

2.  Additional evidence associated with the claims file since the October 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for a left ear hearing loss disability, and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a left ear hearing loss disability for VA compensation purposes.




CONCLUSIONS OF LAW

1.  The October 2009 rating decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the October 2009 rating decision is new and material, the criteria for reopening the claim for service connection for a left ear hearing loss disability are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108.  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for bilateral hearing loss was denied in an October 2009 rating decision.  The RO noted that the Veteran's service treatment records were silent as to any bilateral hearing loss in service, that there was no evidence of a diagnosis of hearing loss within a year of discharge, and there was no evidence of acoustic trauma in service.  Moreover, the RO noted that his post-service treatment records were silent as to any diagnosis related to bilateral hearing loss.  At the time of the October 2009 rating decision, the evidence of record included his service treatment records, private treatment records, and VA treatment records.  

Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with the decision.  No further communication regarding his claim was received until November 2011, when VA received his informal petition to reopen his claim.  Therefore, the October 2009 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim, such regulation is inapplicable as there is no indication that new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the October 2009 rating decision.

Evidence added to the record since the October 2009 rating decision includes a January 2012 letter from his VA treatment provider, a September 2012 VA examination, more-recent VA treatment records, and the Veteran's lay statements.  Notably, both the January 2012 letter and the September 2009 VA examination report attribute the Veteran's hearing loss to his military service.

The Board finds that the January 2012 letter, the September 2012 VA examination, his more-recent VA treatment records, and his lay statements are new because they were not before the RO at the time of the October 2009 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left ear hearing loss disability, namely whether the Veteran experiences hearing loss and whether such is related to his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

II.  Service Connection

The Board observes that the RO has considered the Veteran's left ear hearing loss claim on a de novo basis.  See the April 2014 statement of the case.  Thus, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he suffers from hearing loss as a direct result of his military service.  In this regard, the Board notes that the October 2012 rating decision on appeal granted service connection for right ear hearing loss and tinnitus as a direct result of the Veteran's military service.  However, the October 2012 rating decision denied service connection for left ear hearing loss on the basis that his audiometric thresholds in the left ear failed to meet VA's definition of hearing loss under 38 C.F.R. § 3.385.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An October 2011 VA treatment record noted that puretone audiometry showed a mild conductive component for the low frequencies of 250 Hertz through 1000 Hertz, and mild hearing loss at 2000 Hertz in the Veteran's right ear.  Left ear hearing loss was not identified.  The audiologist noted that the Veteran's puretone thresholds were normal bilaterally, and that his speech discrimination score was 96 percent bilaterally.

In connection with his claim for service connection, the Veteran submitted a January 2012 letter from his VA treatment provider who opined that the Veteran's hearing loss and tinnitus were related to his military noise exposure.  However, the letter did not include any audiometric findings indicating left ear hearing loss that meets the standard set forth in 38 C.F.R. § 3.385.

In September 2012, the Veteran underwent a VA examination, which revealed left ear puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
25
30
25
25
25

The Veteran's speech discrimination using the Maryland CNC word list was 96 percent in the left ear.  He was diagnosed with sensorineural hearing loss in the left ear.

Based on the foregoing audiometric results, the Board finds that service connection for left ear hearing loss cannot be established as the record fails to demonstrate that the Veteran's left ear hearing loss manifested to the level of a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Specifically, his left ear auditory thresholds in any of the frequencies (500, 1000, 2000, 3000, 4000) has never been 40 Hertz or greater; the auditory thresholds for at least three of the five frequencies has never been 26 decibels or greater; and his speech recognition scores using the Maryland CNC word list has never been less than 94 percent.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  The Board notes that, while the January 2012 letter from the Veteran's VA treatment provider and the September 2012 VA examination both note the presence of hearing loss, where, as here, the evidence indicates that the Veteran does not have a current left ear hearing loss disability pursuant to 38 C.F.R. § 3.385, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran is certainly competent to attest to having diminished hearing acuity in the left ear, and the Board finds no reason to call this observation into question.  However, the evidence is against a finding that the Veteran's hearing loss of the left ear is of such severity as to meet the requirements under 38 C.F.R. § 3.385 to qualify as a disability for VA purposes.  To the extent the Veteran believes otherwise, the medical matter of the diagnosis of left ear hearing loss based on audiometric testing is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of left ear hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran is not shown to be other than a layperson without appropriate training and expertise to diagnose a left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Hence, such lay assertions as to a diagnosis of left ear hearing loss have no probative value.  In the absence of a current disability, service connection for left ear hearing loss may not be granted.  See Brammer, supra.

Therefore, the Board finds that service connection for left ear hearing loss is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim for this disability.  As such, that doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ear hearing loss disability is reopened.

Service connection for a left ear hearing loss disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


